DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 5, 8-10, 13, 15-17, 19-21, and 27-30 remain pending.
	Claim 4 remains withdrawn as being directed to non-elected groups and/or species.
	Claim 6 is cancelled.
	Claims 1, 13, 15, 19, and 20 are currently amended.
	Claims 1, 2, 5, 8-10, 13, 15-17, 19-21, and 27-30 are currently under consideration to the extent that they read upon Applicant’s elected species.  
	It is noted that in the process of searching Applicant’s elected poly(diallyldimethyl ammonium chloride) art was found that reads upon the organic base poly epsilon lysine, therefore, for the sake of compact prosecution, the species has been expanded to include poly epsilon lysine.  

Rejections and/or Objections not reiterated herein are to be considered withdrawn.

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8-10, 13, 15-17, 19-21, and 27-30 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al (Cosmetics) and Wellings (WO 2012/143508)(IDS Reference).  
Rosen teaches shampoos have incorporated nanomaterials in order to optimize resident contact time with the scalp and hair follicle, allowing active agents time to form a protective film, sealing moisture within the cuticles (see entire document, for instance, page 216, last paragraph).  Rosen further teaches that the size of the nanoparticles is a results effective variable, wherein by selecting the size of the nanoparticles, particular regions can be targeted (see entire document, for instance, page 214, second paragraph).  Rosen particularly teaches that at 230nm (0.23 microns) the sebaceous glands can be targeted, and at 643nm (0.643 microns) the bulge region can be targeted (see for instance, page 214, second paragraph).  Rosen further teaches that nanotechnology not only provides targeting, but also controlled release and sustained effects (see entire document, for instance, page 216, second to last paragraph).  Rosen further states, “by modifying the size of particles, a diverse range of cosmetic modalities can be utilized to selectively target the structures within the follicle” (see entire document, for instance, page 214, second paragraph).  
Rosen, while teaching that it is known to utilize nanoparticles within shampoo compositions, does not teach the instantly claimed particles.  
Wellings teaches a microparticle composition comprising poly epsilon lysine and sebacic acid (see entire document, for instance, page 20, lines 26-27, Example 5).  Said particles are taught as being crosslinked with the sebacic acid (see entire document, for instance, page 20, lines 26-27, Example 5).  The molar ratio of the sebacic acid to poly epsilon lysine to 1:2. Wellings teaches that depending on the amount of crosslinking desired one would vary the relative amount of polylysine and the crosslinking agent (namely sebacic acid) (see entire document, for instance, page 8, lines 6-10).  Wellings further teaches that where a fully crosslinked polymer is required, the amount of the polylysine and crosslinker will be selected to provide a stoichiometric molar equivalents as regards to the alpha amine groups and the functional groups of the crosslinker (see entire document, for instance, page 8, lines 6-10). Wellings further teaches that it is known to filter the particles if a particular distribution is desired (see entire document, for instance, page 9, lines 1-5).  
	Wellings, while teaching the instantly claimed components, and providing motivation for utilizing polylysine to crosslinker in a stoichiometric molar equivalence of the functional groups (i.e. a molar ratio of 1:1 of the functional groups), does not provide a singular example that exemplifies the 1:1 ratio.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the particles of Wellings in the shampoo composition of Rosen.  One would have been motivated to do so since Rosen teaches that nanoparticles are useful within shampoo compositions wherein Wellings teaches particularly useful particles for delivery of active agents.  There would be a reasonable expectation of success since both Rosen and Wellings are directed to particle delivery systems, wherein Rosen teaches the advantage of utilizing nanoparticles, and Wellings teaches particularly useful particles.  
	It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the polylysine and sebacic acid in a 1:1 molar ratio of the acid/base functional groups as taught by Wellings in order to arrive at a composition that was fully crosslinked.  One would have been motivated to do so since Wellings teaches that optimization of the amounts to arrive at a molar ratio to achieve the level of crosslinking desired is known.  Further, there would be a reasonable expectation of success since Wellings directly teaches the optimization.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
With regard to the multi-lamellar structure, the instant claims are directed to self-assembling microparticles, wherein the specification gives no guidance as to how the multi-lamellar structure is formed apart from the structure being self-assembling.  As such, since the prior art has the same components present, the components of the prior art would also self-assemble, and therefore form the multi-lamellar structure.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
It is noted that the solvent as recited in instant claims 8-10 are directed to a potential way of making the composition and are not required limitations, but rather, and intended use.  Since the composition of the prior art is the same as the instantly claimed invention, and since a composition cannot be separated from its properties, it is deemed that the prior art has the same properties if placed in the same situation, including with said particular solvent.  
Response to Arguments
	Applicant argues in the remarks filed 06/15/2022 that while Rosen teaches particles, there is no reference to the composition of such particles in the passage cited by the Examiner, further, Applicant asserts that in the passage cited by the Examiner the prior art states, “[w]hile these results stand in contrast to prior work, it may be explained by a mechanical effect rather than an effect specific to particle size.”  It is noted that the passage Applicant is citing continues and states, “[t]herefore, by modifying the size of the particles, a diverse range of cosmetic modalities can be utilized to selectively target the structures within the follicle.  Additionally, nanoparticles have demonstrated superiority over non-particle formulations in terms of storage behavior”.  When Rosen is read as a whole, it is clear that Rosen indicates that the use of nanoparticles.  The context of given statements in the prior art are vitally important to a proper understanding of what would be understood by one of ordinary skill in the art.  
	Applicant further argues that one of ordinary skill in the art would have no reason or incentive by Rosen to consider the teachings of Wellings.  Applicant’s argument is not found persuasive.  One would have been motivated to combine the teachings of Rosen and Wellings since Rosen teaches that nanoparticles are useful within shampoo compositions wherein Wellings teaches particularly useful particles for delivery of active agents.  There would be a reasonable expectation of success since both Rosen and Wellings are directed to particle delivery systems, wherein Rosen teaches the advantage of utilizing nanoparticles, and Wellings teaches particularly useful particles.  
	Applicant further argues that the composition of Wellings would not self-assemble. It is noted that the instant specification does not appear to require anything further than mixing the components to arrive at the self-assembled multi-lamellar structure.  As such, since the prior art has the same components and they are mixed, they would necessarily form the same structure.  It is noted that MPEP 716.01(c)(I) and (Il) state “[o]bjective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, /n re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)”, and that “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”. Second, Applicant appears to argue that there are aspects of the components present and/or conditions that are not articulated in the claims or the specification that are critical for the structure Applicant is claiming. However, based on the limited guidance in the specification, it appears that the prior art composition should have the same structure.
Further, Applicant argues that an example of the prior art utilizes an optional ingredient, namely NaOH, which Applicant believes makes it not possible to form a multi-lamellar structure. This argument is not found persuasive. First, it is noted the instant specification teaches examples that utilize NaOH (see for example, the samples at the bottom of page 21 of the specification as originally filed) which provides a question as to whether Applicant has provided sufficient explanation as to how to arrive at a composition as instantly claimed. Further, none of the instantly disclosed examples in the instant specification discuss a lamellar structure at all. Second, the prior art provides motivation for optimization of the amount of the sebacic acid in order to affect the amount of crosslinking (i.e. a result effective variable). Further, the art provides motivation to do so since Wellings teaches that optimization of the amounts to arrive at a molar ratio to achieve the level of crosslinking desired is known.
	For at least the above reasons, Applicant’s arguments are not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611